Citation Nr: 0423903	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  99-10 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for headaches and brain 
hemorrhage, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for a fatigue, to 
include as due to an undiagnosed illness.  

6.  Entitlement to service connection for blurred vision, to 
include as due to an undiagnosed illness.  

7.  Entitlement to service connection for a bilateral 
shoulder disorder, to include as due to an undiagnosed 
illness.  

8.  Entitlement to service connection for dementia, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active duty from March 1979 to January 1980 
and from January 31 to April 23, 1991, including service in 
the Southwest Asia Theater of Operations.  The veteran also 
had additional service in the Army National Guard.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a December 1997 decision by 
the RO which denied service connection for the disabilities 
now at issue on appeal.  In July 1999, a hearing was held at 
the RO before the undersigned member of the Board.  The Board 
remanded the appeal to the RO for additional development in 
November 2000 and April 2003.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

3.  The veteran has been diagnosed with tinea cruris, 
dermatitis, dyspepsia, obstructive lung disease, tension 
headaches, fatigue due to sleep apnea, myopia and presbyopia, 
arthritis, torn tendon and tendonitis of the shoulders, and 
dementia, all of which are attributable to diagnosed 
illnesses.  

4.  The veteran is not shown to have a chronic skin disorder 
at present which is related to service.  

5.  The veteran is not shown to have a gastrointestinal 
disorder at present which is related to service.  

6.  The veteran is not shown to have a headache disorder or 
brain hemorrhage which is related to service.  

7.  There is no current diagnosis of chronic fatigue 
syndrome.  

8.  The veteran's defective vision, diagnosed as myopia and 
presbyopia, is a congenital or developmental defect and not a 
disability for VA compensation purposes.  

9.  The veteran does not have a bilateral shoulder disability 
which is related to service.  

10.  The veteran does not have dementia which is shown to be 
related to service.  



CONCLUSIONS OF LAW

1.  A chronic skin disorder, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.317 (2003).  

2.  A gastrointestinal disorder, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.317 (2003).  

3.  Headaches or a brain hemorrhage, to include as due to an 
undiagnosed illness, were not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1117, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.317, (2003).  

4.  A respiratory disorder, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.317 (2003).  

5.  Chronic fatigue syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.317 (2003).  

6.  A disability claimed as blurred vision, to include as due 
to an undiagnosed illness, was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.317 (2003).  

7.  A bilateral shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.317 (2003).  

8.  Dementia, to include as due to an undiagnosed illness, 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.317 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Act and implementing regulations 
essentially eliminated the requirement that a claimant submit 
evidence of a well-grounded claim.  This law also redefined 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinion where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VCAA is applicable in this case.  The Act 
and implementing regulations essentially provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  


In Pelegrini v. Principi, 18 Vet. App. 112 (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a)/§ 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In this case, the initial rating action of December 1997 was 
promulgated before the RO provided the veteran with notice of 
VCAA.  However, the veteran was notified of the enactment of 
VCAA in the April 2003 Board remand and by letter in May 
2003, and was provided with the appropriate regulations 
pertaining to VCAA in the supplemental statement of the case 
(SSOC) issued in August 2003.  The veteran was also afforded 
an opportunity to submit additional argument and/or evidence.  
The RO obtained all VA medical records from sources 
identified by the veteran.  In a letter received in May 2004, 
the veteran stated that he had no additional evidence to 
submit and wanted the his appeal to be adjudicated by the 
Board.  

Thus, the Board finds that the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
have been satisfied.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Accordingly, appellate review may proceed 
without prejudice to the appellant.  

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent, or more, not later than December 31, 
2006; and which, by history, physical examination, and 
laboratory tests, cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  (As 
originally constituted, the regulation established the 
presumptive period as not later than two years after the date 
on which the veteran last performed active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War.  Effective November 9, 2001, the 
period within which such disabilities must become manifest to 
a compensable degree was extended to December 31, 2006.  (see 
66 Fed. Reg. 56,614 (November 9, 2001)).  

"Objective indications of chronic disability" include both 
signs, in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical, indicators that are 
capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  See 38 
C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  See 38 C.F.R. § 3.317(d)(2).  

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection of 
signs or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.  

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."  Thus, if a symptom is a manifestation 
of chronic fatigue syndrome, service connection may not be 
granted under § 3.317.  However, service connection may still 
be granted under § 3.303(d) if the Sanchez-Benitez rule is 
not violated.  

During the pendency of this appeal, a new law was passed 
which amended the statutes affecting compensation for 
disabilities occurring in Persian Gulf War veterans.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107- 103, 115 
Stat. 976 (2001).  These changes became effective on March 1, 
2002.  Among other things, these changes revised the term 
"chronic disability" to "qualifying chronic disability," 
and included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant normally applies, absent Congressional 
intent to the contrary.  Thus, the Board must analyze the 
veteran's Persian Gulf War undiagnosed illness claim under 
the revised criteria as well.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, in the absence of 
proof of a present disability, there can be no valid claim 
for service connection.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Factual Background

The veteran contends, in essence, that he experiences a skin 
rash, gastrointestinal problems, shortness of breath, 
headaches, fatigue, blurred vision, bilateral shoulder pain, 
and dementia as a result of his active military service.  
More specifically, he believes that all of these conditions 
are a result of undiagnosed illnesses incurred during his 
service in the Persian Gulf War.  

As noted earlier, the veteran had active military service 
from March 1979 to January 1980 and discharged under the 
provisions of Chapter 5.  He was a member of the Army 
National Guard on active duty from January 31 to April 23, 
1991 in Southwest Asia.  

A review of the veteran's service medical records for both 
periods of active service show that he was involved in two 
automobile accidents during his first period of service.  
Except for lumbar pain, for which service connection has 
already been established, there were no specific complaints 
or abnormalities referable to any of the current disabilities 
now at issue from the first accident in July 1979.  The 
veteran did not receive any immediate medical treatment after 
the second motor vehicle accident in November 1979, 
apparently because he had been incarcerated.  He was seen 
several days later complaining of a slight headache.  At that 
time, he reported that he had no recollection of the accident 
and thought that he might have hit his head and lost 
consciousness.  The records indicated that alcohol was 
involved in both accidents.  Neuropsychiatric findings were 
essentially normal and there was no evidence of dizziness or 
visual abnormalities.  

The veteran was seen on a couple of occasions during service 
for headache and body aches, difficulty breathing, and 
nausea, all associated with viral syndrome.  He was seen on 
two occasions in January 1980 for a skin rash on his trunk 
and chest diagnosed as T. versicolor.  On a Report of Medical 
History for release from active duty (Chapter 5) in January 
1980, the veteran reported a history of a head injury, 
dizziness, swollen or painful joints, shortness of breath, 
frequent trouble sleeping, depression or excessive worry, 
loss of memory or amnesia, and nervous trouble.  He also 
reported a history of drug and alcohol treatment.  On 
examination, the physician indicated that there was no 
evidence of any residuals from the two automobile accidents.  
Except for class I acne on the trunk, no pertinent 
abnormalities were noted on examination at that time.  

On Reports of Medical History for enlistment in the Army 
National Guard in June 1984, on periodic examinations in 
March 1988 and February 1991, on a redeployment examination 
in April 1991, and on a periodic examination in July 1992, 
the veteran specifically denied any problems associated with 
dizziness, headaches, eye trouble, head injury, skin 
diseases, shortness of breath, indigestion, stomach or 
intestinal problems, arthritis, swollen or painful joints, 
painful or trick shoulder, trouble sleeping, depression or 
excessive worry, loss of memory or amnesia, nervous trouble 
of any sort, or periods of unconsciousness, and no pertinent 
abnormalities were noted on any of the above examinations.  

A claim of service connection for, in part, skin problems, 
intestinal problems and brain hemorrhage was received in 
October 1995.  

When examined by VA in April 1995, the veteran complained of 
severe fatigue, short-term memory loss, leg rash, and 
generalized joint pain.  On examination, there was slight 
inspiration wheezing, bilaterally, no rhonchi or rales, 
normal muscle tone, strength, reflexes, and range of motion 
in the shoulders, no rash, and a 3-x-4 inch area of old 
scarring on the left lower leg with no hair growth.  

A VA MRI of the brain in April 1995 showed a small area of 
hemorrhage in the medial aspect of the left temporal lobe 
with no associated enhancement or edema.  The radiologist 
indicated that the hemorrhage had the typical appearance of a 
cavernous malformation which appeared to have hemorrhages of 
different ages and was not indicative of a tumor.  He opined 
that while it could be post-traumatic in nature, it would be 
unusual as there were no other areas of injury.  

VA psychological testing in April 1995 indicated multifocal 
dysfunction, most likely involving the left temporal and 
right frontal areas.  The examiner indicated that the test 
results suggested multifocal dysfunction, most likely 
involving the left temporal and right frontal areas, and that 
the cause of the deficits was unknown.  The diagnosis was 
dementia.  

A VA eye examination in June 1995 found no evidence of any 
visual impairment.  Distant and near visual acuity was 20/20; 
the remainder of the eye examination was within normal 
limits.  The examiner indicated that he saw no evidence of 
any eye pathology or disorder.  He opined that if the veteran 
had any eye problem, it was secondary to some other medical 
problem in the body.  

VA Pulmonary function studies in June 1995 showed evidence of 
mild airway obstruction suggestive of small airway disease.  
Upper gastrointestinal (UGI) series in July 1995 were within 
normal limits.  

A VA outpatient note in October 1995 showed that the veteran 
was seen for depression, sleep disturbance, headaches, and 
heartburn symptoms.  The assessment was "depression, sleep 
disturbance, headaches, heartburn, etc."  

When examined by VA in April 1996, there was no evidence of 
an active rash, petechia, purpura, or other lesions.  There 
were two hyperpigmented areas on the left lower leg (1-x-2- 
and 2-x-2-cm) which were brownish in color, flat, nontender, 
and not indurated.  There were no abnormal ophthamalogical 
findings, and no abnormalities involving the respiratory or 
digestive system.  There were no neurological abnormalities.  
The veteran reported that he had two blood blisters on the 
lower left leg that had broke open and oozed blood for about 
a week then healed up during service.  The veteran denied any 
trauma to the area and said that the blisters did not bother 
him at all.  There was no evidence of pain, numbness or other 
difficulties, or recurrence of the blisters.  

The veteran reported that he started having trouble with his 
stomach about two or three months after he returned from the 
Persian Gulf.  He described his symptoms as nausea and 
feelings of indigestion, not really any heartburn or pain, 
but more of an upset stomach.  He denied any bowel 
disturbance, constipation, diarrhea, melena, hematemesis, 
anemia, malnutrition, anorexia, or dysphagia, etc, and 
reported that antacids seemed to help.  The veteran also 
complained of headaches two to three times a week lasting for 
about an hour.  Bright light bothered his eyes and bending 
made his headaches worse, but he denied any photo- or 
phonophobia.  Ibuprofen seemed to help.  The diagnoses 
included no active skin rash other than the two 
hyperpigmented scars on the lower left leg without residual 
symptoms; no evidence of intestinal problems other than 
dyspepsia, and headaches of unknown etiology.  

On VA psychiatric examination in March 1997, the veteran had 
good concentration and eye contact.  He was well oriented, 
and his mood was normal.  His general fund of knowledge was 
fair, and his insight and judgment were good.  The diagnoses 
included PTSD, Persian Gulf Syndrome, and mild dementia.  The 
GAF score for current and past year was 65.  

On VA psychiatric examination in September 1997, the veteran 
reported a decrease in his concentration and ability to work 
secondary to his PTSD.  The impression included PTSD, mild; 
history of dementia and dysthymia, and history of alcohol 
dependence in sustained remission.  

VA eye examination in October 1997 showed uncorrected visual 
acuity of 20/20, bilaterally, with no evidence of diplopia 
and normal visual fields.  The diagnoses included normal eye 
examination with few old corneal scars.  

During an October 1997 VA medical examination, the veteran 
denied any head injury from the automobile accidents in 
service.  He was self-employed as a mechanic and reported 
that he worked 10 hours a day, 7 days a week, doubling as a 
truck driver on occasion.  He reported recurring red bumps 
predominantly on his chest beginning the past summer and 
occasional skin changes on both lower extremities.  He denied 
any current or past history of gastrointestinal symptoms, and 
reported muscle aches in his shoulders, neck, and upper 
extremities after working long hours.  

On examination, there were several superficial venules and 
caviar like veins around both ankle extending across the 
dorsalis aspect of each foot.  Several bronze, flat, 
discolored areas were noted on the skin surfaces around the 
caviar veins.  Lungs were clear to auscultation and 
percussion.  Strength, sensation to touch, and cerebella 
function in the upper extremities were normal.  There was 
localized pain at the supraspinatous tendon region in both 
shoulders and mild decreased range of motion in the right 
shoulder with pain.  X-ray studies of both shoulders revealed 
mild bilateral acromioclavicular (AC) joint spurring. A chest 
x-ray was normal.  The assessment included tension headaches, 
moderate exogenous obesity, superficial caviar veins on the 
lower extremities probably due to bruises and resulting in 
the bronze-discolored patches, chronic supraspinatous 
tendonitis of both shoulders secondary to degenerative 
changes with early impingement syndrome due to spurring of 
the AC joints.  The examiner commented that there were no 
clinical indicators of muscle pain or fatigue.  He opined 
that the veteran's complaints of shortness of breath with 
exertion was secondary to exogenous obesity and lack of 
regular cardio aerobic exercise.  

On VA neuropsychological examination in November 1997, the 
veteran reported a history of memory loss but denied any 
history of head trauma or current symptoms of anxiety or 
tension.  Neuropsychological screening did not suggest any 
significant organic cerebral impairment.  The diagnosis on 
Axis I was: no disorder.  The examiner commented that 
cognitively, the veteran functioned at least within normal 
limits and did not require any special accommodations.  He 
opined that many of the veteran's symptoms were consistent 
with sleep apnea.  

VA medical records associated with the claims file in April 
1998 showed that the veteran was treated for various maladies 
on numerous occasions from 1993 to 1997.  In June 1993, the 
veteran was seen for fatigue and a chronic cough.  The 
veteran specifically denied any shortness of breath or joint 
pain and reported that his bowel movement were normal.  There 
was no evidence of any skin rash and his lungs were 
completely clear.  The impression included chronic fatigue, 
etiology not evident.  A VA mental health note in December 
1997 included the diagnoses of mild dysthymia and somatoform 
disorder, not otherwise specified.  

Copies of private medical records received in April 1998 show 
that the veteran was seen for numerous maladies, including a 
right eye injury and left shoulder pain from 1985 to 1995.  
The assessment in December 1986 was left trapezius muscle 
spasm.  

A VA orthopedic note in December 1998 showed that the veteran 
was seen for bilateral shoulder pain.  The veteran reported 
intermittent shoulder problems for several years, manifested 
by stiffness and restricted motion.  X-ray studies showed 
some subacromial narrowing on the left side consistent with 
rotator cuff thinning, and arthritis in the right shoulder.  
The impression was rotator cuff irritation and impingement, 
bilaterally, possibly tearing.  

The veteran testified at a personal hearing at the RO before 
the undersigned member of the Board in July 1999.  He 
described his experiences in the Southwest Asia Theater, 
including being in thick, dense smoke from oil burning fires 
most of the time.  He testified that all of his current 
symptoms began about six months after he returned from the 
Persian Gulf.  His wife also testified about the veteran's 
physical problems after returning home from service.  

A private chest x-ray report in February 2000 showed 
increased perihilar vasculature versus early infiltrate.  

In a letter dated in March 1998 and received in March 2001, 
the veteran's wife stated that the veteran had difficulty 
sleeping and suffered from nightmares after his return home 
from the Persian Gulf.  He also had recurring sores and 
rashes all over his legs and stomach, had a short temper, and 
very painful headaches.  She also described the veteran's 
memory difficulties.  

On VA neurological examination in November 2002, the examiner 
indicated that the claims file was reviewed and included a 
detailed description of the veteran's medical history and 
current symptoms.  Examination of the upper extremities 
showed no muscle deficit or atrophy with good strength, 
bilaterally.  Reflexes were absent in both upper and lower 
extremities and sensation was diminished more so on the right 
side.  The diagnosis was peripheral neuropathy mostly 
involving the right side of the body.  The examiner opined 
that the veteran's migraine headaches and cavernous 
malformation of the brain were not related to the motor 
vehicle accidents in service.  

A private neuropsychological report in March 2003 indicated 
that testing revealed primarily average functioning with the 
exception of verbal memory and expressiveness.  The findings 
were consistent with those of other Persian Gulf veteran's.  
He opined that the veteran's predominantly left hemisphere 
difficulties may reflect the left hemisphere hemorrhage.  The 
diagnoses included cognitive disorder, not otherwise 
specified.  

VA eye examination in March 2003 showed uncorrected distant 
vision of 30/30, bilaterally, corrected to 20/20, 
bilaterally.  The remainder of the clinical findings were 
negative.  The assessment included myopia and presbyopia, and 
new glasses were ordered.  

VA neurological examination in June 2003 was essentially 
normal.  The examiner indicated that a CT scan in April 2003 
revealed a calcified area in the left anterior temporal lobe.  
The neurologist recommended a repeat MRI to see if there was 
any interval change.  

A VA MRI of the brain in August 2003 revealed a 1-cm properly 
circumscribed area of increased signal in the medial temporal 
lobe on the left abutting on the middle cerebral artery 
compatible with a history of aneurysm and suggestive of a 
thrombosed aneurysm.  

A VA neurological report in September 2003 indicated that a 
repeat MRI showed a 1-cm area in the left anteromedial 
temporal region butting the takeoff of the middle cerebral 
artery.  There was a ring of hemosiderin about the area but 
no evidence of edema or mass effect.  An MRI angiogram did 
not show filling of the area, suggesting that it might be a 
thrombosed aneurysm.  The neurologist opined that all of the 
veteran's symptoms might be related to the left hemispheric 
abnormality.  

A VA neurosurgeon in October 2003 offered the impression of 
probable aneurysm of the left middle cerebral artery, 
possibly a hemorrhage of a small medial perforating branch of 
the middle cerebral artery.  

Additional private and VA medical records were received from 
the veteran in January 2004.  In June 1999, the veteran was 
seen for an itchy rash in his left groin area and upper mid 
thigh, diagnosed as tinea cruris.  In October 2001, he was 
seen for a rash under both arms and the sides of his trunk 
which was diagnosed as dermatitis, not otherwise specified.  
Private pulmonary function studies in March 2003 showed 
minimal obstructive lung defect.  

The diagnoses on VA psychiatric examination for PTSD in April 
2004 included PTSD, cognitive disorder, not otherwise 
specified, and alcohol dependence in sustained full 
remission.  The examiner commented that previous 
neuropsychiatric tests showed essentially average functioning 
with the exception of verbal memory and verbal 
expressiveness.  The examiner also noted that the veteran had 
a left hemisphere hemorrhage that apparently occurred in 
1994.  

A letter from a VA physician in April 2004 indicated that the 
veteran had a tear of a one of the tendons of the right 
rotator cuff.  The veteran reported that he injured the right 
shoulder while on active duty in 1991, and said that he 
mentioned this at the time of his separation examination in 
April 1991.  The physician opined that the veteran's current 
right shoulder disability was at least as likely as not 
related to the initial injury in 1991.  

In a letter received in May 2004, the veteran stated that he 
had no additional evidence to submit and that he would like 
his appeal to be forwarded to the Board for appellate review.  

Analysis

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis to account for the 
symptomatology.  Since the veteran's symptoms involving his 
skin, gastrointestinal and respiratory systems, headaches, 
fatigue, blurred vision, shoulders, and memory loss have been 
attributed to several known diagnoses (including dermatitis, 
tinea cruris, dyspepsia, obstructive airway disease, tension 
and migraine headaches, sleep apnea, myopia and presbyopia, 
arthritis, tendon tear, tendonitis, brain hemorrhage, and 
dementia), there is no legal entitlement to consideration 
under the undiagnosed illness provisions.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated. See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

The Board further finds that, even under the revised 38 
U.S.C.A. § 1117, the veteran's claims for service connection 
for skin rash, gastrointestinal disorder, respiratory 
disorder, headaches and brain hemorrhage, fatigue, blurred 
vision, bilateral shoulder disabilities, and memory loss due 
to an undiagnosed illness must fail.  The veteran's symptoms 
have not been attributed by examiners to a undiagnosed 
illness or a medically unexplained, chronic multi-symptom 
illness such as chronic fatigue syndrome, fibromyalgia, or 
irritable bowel syndrome.  On the contrary, the examiners who 
have opined on the cause of the veteran's complaints have 
attributed them to specific, identifiable disabilities.  
Moreover, the VA Secretary has not, to date, determined that 
any of the claimed disabilities warrants a presumption of 
service connection.  Therefore, the Board finds that, even 
under the revised language of 38 U.S.C.A. § 1117, the 
veteran's claims for service connection for skin rash, 
gastrointestinal disorder, respiratory disorder, headaches, 
brain hemorrhage, fatigue, blurred vision, bilateral shoulder 
disability, and memory loss due to an undiagnosed illness 
must be denied as a matter of law.  

Considering these claims on a direct basis, the Board finds 
that there is no medical evidence of treatment for any of the 
diagnosed disabilities during the veteran's active military 
service, or in the case of arthritis of the shoulder, brain 
hemorrhage/thrombosis and dementia, within the one-year 
presumptive period following discharge from active military 
service in April 1991.  

The veteran reported a number of symptoms at the time of his 
separation under Chapter 5 from his initial period of service 
in January 1980.  However, other than acne on his chest, no 
pertinent abnormalities were found on examination at that 
time.  Furthermore, the veteran specifically denied any 
history of skin, gastrointestinal, respiratory, headaches, 
fatigue, vision, shoulder, or psychiatric problems at the 
time of his entrance examination into the Army National Guard 
in June 1984.  Moreover, no pertinent abnormalities were 
noted on examination at that time, or at any time during his 
active military service in 1991.  The Board finds it 
significant that the veteran specifically denied any problems 
referable to the disabilities now at issue on appeal at the 
time of his separation examination in April 1991, and again 
on a periodic examination for National Guard service in July 
1992, more than one year after his discharge from active 
service.  Although he now asserts that all of his 
disabilities began within a couple of months after returning 
home from Southwest Asia, his service medical records do not 
reflect any problems within the first 15 months of his 
separation from active service.  

The first reported complaint associated with any of the 
disabilities on appeal was in June 1993.  At that time, the 
veteran complained of fatigue.  He specifically denied any 
joint pain and said that his bowel movements were normal.  
His lungs were completely clear, there were no skin rashes, 
and his gastrointestinal system was normal.  The veteran made 
no mention of any problems related to his skin, 
gastrointestinal or respiratory systems, headaches, vision, 
shoulders, or memory loss.  Although the impression was 
chronic fatigue of unknown etiology, subsequent evaluations 
have attributed his fatigue to sleep apnea and the brain 
hemorrhage.  

The first evidence of a brain hemorrhage was noted on an MRI 
in April 1995.  At that time, the radiologist indicated that 
hemorrhage had the typical appearance of a cavernous 
malformation which appeared to have hemorrhaged at different 
ages.  He opined that while it was conceivable that it could 
be post-traumatic in nature, it would be somewhat unusual as 
there were no other areas of injury in the brain.  In 
November 2002, a VA neurologist reviewed the claims file and 
examined the veteran for the specific purpose of determining 
the etiology of his headaches and brain hemorrhage.  The 
examiner opined that the veteran's headaches and brain 
hemorrhage were not related to a head trauma.  

The first reported problem of memory loss was on VA 
psychological examination in April 1994.  Although a 
diagnosis of dementia was offered, the examiner specifically 
stated that the etiology was unknown.  Dementia was also 
noted on VA psychiatric examination in March 1997.  However, 
the diagnosis appears to have been made by way of history 
rather than by any actual clinical or diagnostic findings as 
the examiner concluded that the principal diagnosis was that 
of PTSD.  In any event, the examiner did not relate the 
veteran's dementia to military service.  In fact, none of the 
psychiatric evaluations of record, either private or VA, have 
ever related the veteran's dementia to military service.  
Curiously, while the veteran maintains that he suffers from 
memory loss, a review of the medical records associate with 
the claims folder reveals the veteran's ability to recall in 
detail many specific events that occurred over 12 years ago 
which are the bases for his present claims. 

At this point, it should be noted that service connection has 
been established for PTSD.  Memory impairment is one of the 
potential features or manifestations of PTSD and is 
contemplated in the rating currently assigned.  However, no 
competent evidence has been offered to suggest that a 
separate psychiatric disability is warranted for dementia.  
The service medical records are silent for any complaints, 
treatment, or abnormalities referable to any psychiatric 
problems or memory loss during service.  Furthermore, the 
veteran specifically denied any problems with memory loss or 
amnesia at the time of his separation examination in April 
1991 and, more importantly, on a periodic examination for 
National Guard service in July 1992, more than one year after 
his discharge from active service.  Thus, there is no 
competent evidence that the veteran had any signs or symptoms 
of dementia in service or of a psychosis within one year of 
discharge from active military service.  Likewise, the 
veteran has presented no competent medical evidence relating 
any dementia to military service.  Accordingly, service 
connection for dementia on a direct basis is not warranted.  

Concerning the veteran's impairment of vision, a recent 
examination showed mild refractive error of the eyes 
diagnosed as myopia and presbyopia.  Refractive error is a 
congenital or developmental disorder and not disabilities for 
VA compensation purposes.  38 C.F.R. § 3.303(c).  Although 
the veteran complains of periodic blurred vision, all 
clinical and diagnostic findings during the pendency of this 
appeal have failed to reveal any objective evidence of visual 
impairment other than refractive error.  

While the veteran asserts that his current symptoms either 
began in service or within a couple of months after returning 
from the Persian Gulf, the objective evidence shows no 
complaints, treatment, or pertinent abnormalities except for 
fatigue, until more than four years after his discharge from 
active service.  His chronic fatigue was reported more than 
two years after service and has been attributed to sleep 
apnea.  As indicated above, the veteran specifically denied 
any history of headaches, shoulder problems, painful or 
swollen joints, eye trouble, skin disease, respiratory 
problems, indigestion or stomach problems, frequent trouble 
sleeping, or memory problems at the time of his separation 
examination in April 1991, and on a subsequent periodic 
examination some 15 months after his discharge from active 
service.  Recently, he told a VA physician that he reported a 
right shoulder injury to military personnel at the time of 
his separation examination in April 1991.  While it could be 
argued that the examiner failed to note the veteran's 
complaints on the examination report, it does not explain why 
the veteran denied any shoulder problems or joint pain on his 
Report of Medical History at the time of the examination or 
on the subsequent examination in July 1992.  The veteran's 
specific denial of any of the symptoms at the time of his 
separation examination or on the subsequent periodic 
examination more than a year after service, when weighed 
against his current assertions that his symptoms were present 
in or shortly after service, raises series questions as to 
his credibility.  

As to the recent VA opinion relating the veteran's current 
right shoulder disability to military service, the Board 
finds that the physician's statement was based on an 
inaccurate and unsubstantiated history reported by the 
veteran many years after service and is not probative.  The 
Board is not bound to accept a medical opinion based on self-
described unsubstantiated history by the veteran without a 
review of the service medical records.  Grover v. West, 12 
Vet. App. 109, 112 (1192); see also Wood v. Derwinski, 1 Vet. 
App. 190 (1990); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  Furthermore, while the veteran may believe that his 
current symptoms are related to military service, he is not, 
as a layperson, competent to offer a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492; Epps v. Brown, 9 Vet. 
App. 341 (1996).  

In this case, there is no competent medical evidence 
attributing disabilities of the skin, gastrointestinal or 
respiratory system, headaches, fatigue, blurred vision, 
bilateral shoulder disabilities, or dementia to service or 
any incident therein.  Moreover, although the veteran claims 
that his disabilities had their onset in service, there is no 
corroborative objective evidence of any in-service 
complaints.  The veteran's opinion that these disabilities 
are linked in any way with his service has no probative 
value.  An appropriate medical expert must identify such a 
relationship, which involves a medical diagnosis (and a nexus 
to service).  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Therefore, the Board finds 
that service connection on a direct basis for a skin 
disorder, gastrointestinal disorder, respiratory disorder, 
headaches, brain hemorrhage, fatigue, blurred vision, a 
bilateral shoulder disability, or dementia is denied.  




ORDER

Service connection for a skin disorder, to include as due to 
an undiagnosed illness is denied.  

Service connection for a gastrointestinal disorder, to 
include as due to an undiagnosed illness is denied.  

Service connection for headaches and brain hemorrhage, to 
include as due to an undiagnosed illness is denied.  

Service connection for a respiratory disorder, to include as 
due to an undiagnosed illness is denied.  

Service connection for chronic fatigue, to include as due to 
an undiagnosed illness is denied.  

Service connection for blurred vision, to include as due to 
an undiagnosed illness is denied.  

Service connection for a bilateral shoulder disability, to 
include as due to an undiagnosed illness is denied.  

Service connection for dementia, to include as due to an 
undiagnosed illness is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



